DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2022 has been entered.
Claim Status


Claims 1, 4, 5, 7, 10, and 30-31 are pending in the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 10, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu (US 5,948,265) in view of Jin et al. (US 2011/0139726).
With regard to Claims 1, 7, and 10, the instant specification states that when sorbents such as activated carbon are impregnated with oxides and/or hydroxides of zirconium, these oxides and/or hydroxides of zirconium capture any leaching arsenic and antimony ions before they are carried away with the bulk water ([0016]-[0017]). The instant specification also states that virgin activated carbon or activated carbon that has been acid washed and rinsed until the rinse water is about neutral will typically have a contact pH of greater than about 9.0 ([0035]). The instant specification states that activated carbons that have been dried to a residual moisture level of about 0.1% to about 20% will have a contact pH of about 6.5 to about 8.5 ([0035]). The instant specification states that the drying procedure is effective when conducted from 80°C to 800°C ([0045]), suggesting that drying conducted within this temperature range will result in the residual moisture level of about 0.1% to about 20%, and will have a contact pH of about 6.5 to about 8.5.
Therefore, based on the instant specification, sorbents impregnated with oxides and/or hydroxides of zirconium will be examined as inherently capable of capturing any leaching arsenic and antimony ions before they are carried away with the bulk water. In addition, based on the instant specification, any activated carbon that has been dried at  a temperature from 80°C to 800°C will have a residual moisture level of less than 20% and will be examined as having a contact pH of about 6.5 to about 8.5.
With regard to Claim 1, Wakamatsu discloses an ion-exchanger which comprises zirconium hydroxide supported on active carbon (Abstract). Therefore, based on the instant specification, Wakamatsu discloses a composition having reduced leaching of one or more of arsenic, antimony, and aluminum compared to sorbents that have been neutralized after acid washing and which have a contact pH of about 9 to about 11. 
Wakamatsu discloses a composition comprising an activated carbon porous sorbent particulate (C3/L6-8), wherein the porous sorbent particulate is formed from bituminous coal, sub-bituminous coal, lignite coal, anthracite coal, peat, nut shells, pits, coconut, babassu nut, macadamia nut, dende nut, peach pit, cherry pit, olive pit, walnut shell, wood, bagasse, rice hulls, corn husks, wheat hulls, or combinations thereof (C2/L59-67, Wakamatsu discloses wherein the porous sorbent particulate may be formed from coconut shell, coal, wood, peat, lignite, and pitch). Wakamatsu discloses at least one of zirconium oxide or zirconium hydroxide that is deposited within the pores of the activated carbon porous sorbent particulate (Abstract, C3/L64-67, the zirconium compound is impregnated into the active carbon). 
Wakamatsu discloses that the drying of the active carbon is conducted preferably at a temperature at which the staring zirconium compound is not decomposed (C4/L20-22). For example, Wakamatsu discloses that granular active carbon impregnated with zirconium oxychloride was collected by filtration and was dried at 110°C for 2 hours (C9/Example 1). Therefore, based on the instant specification, the composition of Wakamatsu comprises a contact pH of from about 5.5 to about 8.0 (Claim 1), and from about 6.5 to about 8.0 (Claim 10).
Wakamatsu is directed to the removal of noxious ions from waste water (C1/L16-19). However, Wakamatsu is silent to the composition comprising a second activated carbon porous sorbent particulate which is substantially free of metal oxide or metal hydroxide deposited within its pores (Claim 1), wherein the ratio of the activated carbon porous sorbent particulate and the second activated carbon porous sorbent particulate is about 5:1 to about 1:5 (Claim 7).
Jin discloses a composition useful for treating water comprising a porous sorbent particulate of activated carbon (abstract, [0051]-[0052], [0126]), and at least one of a metal oxide or metal hydroxide that is deposited within the pores of the porous sorbent particulate ([0068], [0045]).  Jin discloses that the composition also includes a second porous sorbent particulate which is substantially free of metal oxide or metal hydroxide deposited within its pores ([0066], [0069]-[0072]; coated media mixed with uncoated media).  Jin discloses that the ratio of the porous sorbent particulate and the second porous sorbent particulate is about 5:1 to about 1:5 ([0070]-[0072]; 1.0% to 35% coated particles in coated/uncoated mixture with specific percentages identified within that range; 35% is approximately 1:2).  Jin teaches that this combination of coated and uncoated media allows for the coated particles to provide new removal capabilities to the water treatment device without affecting the original functions of the activated carbon material ([0053]; [0076]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide a composition comprising a second activated carbon porous sorbent particulate which is substantially free of metal oxide or metal hydroxide deposited within its pores (Claim 1), wherein the ratio of the activated carbon porous sorbent particulate and the second activated carbon porous sorbent particulate is about 5:1 to about 1:5 (Claim 7), for the water treatment device of Wakamatsu, as suggested by Jin, since doing so will allow for the combined media to offer the original water treatment capabilities of the activated carbon as well as the improved capabilities of the treated activated carbon for particular contaminants.
With regard to Claims 4 and 5, Wakamatsu discloses that wet granular active carbon was immersed into six zirconium oxychloride solutions of concentrations ranging from 8% to 28% by weight in terms of ZrO2 (C9/Example 1). The impregnated granular active carbon was processed by filtration and drying followed by treatment with sodium hydroxide to form zirconium hydroxide in the granular active carbon (C9/Example 1). Table 1 (C16) shows that the amount of supported zirconium hydroxide ranged from 0.32 to 0.94 mols Zr/kg active carbon). Since zirconium has a molar mass of 91.224 g/mol, the amount of supported zirconium hydroxide ranges from 2.9% to 8.6% kg Zr/kg active carbon (0.32 * 91.224 g/mol Zr / 1000 g/kg * 100 = 2.9%). Wakamatsu discloses that the adsorption capacity of the impregnated active carbon varied with the concentration of the zirconium oxychloride solution and amount of supported zirconium hydroxide (C16/Table 1).
However, modified Wakamatsu is silent to wherein the amount of zirconium oxide or zirconium hydroxide is from about 0.1 wt% to about 2 wt% (Claim 4), or from about 0.1 wt% to about 1 wt% (Claim 5).
As the adsorption capacity of zirconium hydroxide impregnated active carbon is a variable that can be modified, among others, by adjusting the amount of impregnated zirconium hydroxide in the active carbon (i.e., wt %), the precise wt % of zirconium hydroxide impregnated in the active carbon would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount of zirconium oxide or zirconium hydroxide from about 0.1 wt% to about 2 wt% (Claim 4), or from about 0.1 wt% to about 1 wt% (Claim 5) cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the amount of impregnated zirconium hydroxide in the active carbon in the composition of modified Wakamatsu to obtain the desired adsorption capacity (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claim 30, Wakamatsu discloses a water treatment apparatus comprising the composition of Claim 1 (Abstract, C1/L16-19, C2/L59-67, C3/L64-67).
With regard to Claim 31, Wakamatsu discloses wherein the activated carbon porous sorbent particulate has been thermally treated at a temperature from about 23°C to about 400°C (C9/Example 1, impregnated granular active carbon dried at 110°C).
Response to Arguments
Applicant’s arguments filed 4 October 2022, with respect to the 102 rejection of amended Claim 1 over Wakamatsu has been fully considered and is persuasive.  The 102 rejection of amended Claim 1 over Wakamatsu has been withdrawn. 
Applicant's arguments with regard to the 103 rejection of amended Claim 1 in view of Wakamatsu and Jin have been fully considered but they are not persuasive. Applicant argues that a skilled artisan would not be motivated to combine the teachings of Jin with those of Wakamatsu. Applicant argues that the methods taught by Jin to incorporate the additive are quite different and even contradictory to those of Wakamatsu, such that a skilled artisan would not have reason to combine these references and would not have an expectation of success if they were to do so.
Applicant argues that Wakamatsu teaches the treatment of a sorbent material with a sulfonic acid compound specifically to increase the amount of zirconium compound that may be impregnated within the sorbent material. Applicant argues that the temperature treatments of Wakamatsu and Jin are drastically different, and the method taught by Jin is well outside what a skilled artisan would expect to be successful if one attempted to combine these methods.
In response, Jin discloses that the modified media with new capabilities can be added to an existing point of use filter by replacing a portion of the unmodified granular activated carbon and/or resin with the modified media ([0053]). Using unmodified media with the media of Wakamatsu would not require one of ordinary skill to use any of the methods of either Wakamatsu or Jin since the media is unmodified. Therefore, the advantage stated by Jin that combining modified media with unmodified media would add media with new capabilities to the unmodified media without affecting the original function of the unmodified media would be applicable to the embodiments of Wakamatsu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777